Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

  	Claim 35-38 and 42-43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Loebl (WO 2011/153272 A2 as previous recited) in view of Luedtke (US 3, 446,624 A as newly recited).
With respect to claim 35, Loebl discloses of a beverage material holder 134 (Para. 0055; Figures 22-23), comprising: a closed sidewall 134 having first 168 and second opposing rims (i.e. rim on the opposite the first rim 168 of the central body 134; Para. 0055; Figures 22-23) and completely enclosing an interior of the holder 158 between the first and second opposing rims 168 (i.e. rim on the opposite the first rim 168 of the central body 134; Para. 0057; Figure 23); wherein the first rim 168 defines a first opening (i.e. the top opening of the central body 134; Figure 22-23) configured to receive a tamping device 152, 154 (i.e. piston; Figures 22-23) into the interior of the holder 158 (Para. 0056; Figures 22-23); and wherein the second rim (i.e. rim on the opposite the first rim 168 of the central body 134; Figure 23) defines a second opening and is configured to brace against a support surface 162 (Para. 0057; Figures 22-23); i.e. coffee grounds; Para. 0054-0055) within the interior of the holder 158 and compression of the ground beverage material (i.e. coffee grounds; Para. 0054-0055) by the tamping device 152, 154 (Para. 0056; Figures 22-23).
However, Loebl is silent regarding a beverage material cup made at least in part from water-permeable material and having a ledge around an open end, configured to hold ground beverage material within the interior of the holder; wherein the ledge is configured to be secured against at least one of the first rim and the second rim.
Luedtke teaches of a beverage material cup 4 made at least in part from water-permeable material 2, 4 and having a ledge 16, 18 around an open end, configured to hold ground beverage material (i.e. ground coffee) within the interior of the holder 10; wherein the ledge 16, 18 is configured to be secured against at least one of the first rim 9 and the second rim (Col. 2, lines 54-72; Figures 1-6). The advantage of combining the teaching Luedtke in that Loebl is that doing so would provide a disposable device that can be thrown away after a single use so that there is not mess nor any need to wash the device. 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Loebl with Luedtke, by adding to the first rim of the holder as taught by Loebl, by incorporating beverage material cup as taught by Luedtke, thereby providing a disposable device that can be thrown away after a single use so that there is not mess nor any need to wash the device. 

With respect to claim 36, Loebl, as applied to claim 35, discloses a lid 142 configured to be removably coupled to the second rim i.e. rim on the opposite the first rim 168 of the central body 134; Para. 0055; Figure 23).

With respect to claim 37, Loebl, as applied to claim 36, discloses that the lid 142 includes an aperture (i.e. bottom part of the lid 142 with an aperture; Figures 23) configured to receive a nozzle (Para. 0055; Figures 23).

With respect to claim 38, Loebl, as applied to claim 35, discloses that the tamping device 152, 154, wherein the tamping device 152, 154 includes: a tamping plate 152 configured to enter the interior of the holder 158 (Para. 0056-0058; Figures 22-23), and a biasing device 148 configured to urge the tamping plate 152 into the interior of the holder 158 (Para. 0056-0058; Figures 22-23).

With respect to claim 43, Loebl, as applied to claim 35, discloses that a lid 132 configured to be removably coupled to the first rim 168 (i.e. edge of the top of the central body 134 is the first rim; Figures 22-23), thereby to secure the ledge of the beverage material cup (i.e. loose ground coffee, pods, porous pod bag, capsules, and cartridges) between the lid 132 and the first rim 168 (Para. 0036 and 0056-0058; Figures 22-23).

With respect to claim 44, Loebl, as applied to claim 43, discloses that the lid 132 includes an aperture 156 configured to receive the tamping device 152, 154 (Para. 0056-0057; Figures 22-23).

Claim 39-42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Loebl (WO 2011/153272 A2 as previous recited) in view of Luedtke (US 3, 446,624 A as newly recited) as applied to claim 38 above, and further in view of Stoner (US 2004/0055472 A1 as newly recited).
With respect to claim 39, Loebl in view of Luedtke, as applied to claim 38, discloses of the first rim 168 (i.e. top edge of the central body 134; Para. 0058; Figures 22-23).
However, Loebl in view of Luedtke is silent regarding a lip extending inward from the first rim.
Stoner teaches of a lip 105 extending inward from the first rim 107 (Para. 0036; Figures 1 and 14). The advantage of combining the teaching Stoner in that Loebl is that doing so would provide support and guidance of the plunger’s movement to press coffee firmly.
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Loebl in view of Luedtke with Stoner, by adding to the first rim of the holder as taught by Loebl and Luedtke, the incorporation the lip of the first rim of the holder as taught by Stoner, thereby providing support and guidance of the plunger’s movement to press coffee firmly. 

With respect to claim 40, Loebl in view of Luedtke, as applied to claim 39, discloses of an inner periphery of the first rim 168 (i.e. edge of the top of the central body 134) defines the first opening (Para. 0057-0058; Figures 22-23); and the tamping plate 152, 154 is smaller than the at least one orientation than the first opening (i.e. opening of the top end of central body nearest to tamping plate 152) (Para. 0057-0058; Figures 22-23).
However, Loebl in view Luedtke is silent regarding an inner periphery of the lip defines the first opening; and the tamping plate is larger in at least one orientation than the first opening, such that the lip retains the tamping plate within the interior of the holder at the first rim.
Stoner teaches of an inner periphery of the lip 105 defines the opening 97 at the first rim 107 (Para. 0036; Figures 7 and 14); and the tamping plate 71 is larger in at least one orientation than the opening at the first rim 107, such that the lip 105 retains the tamping plate 71 within the interior of the holder 29 at the first rim 107 (Para. 0036-0037; Figures 1 and 14). The advantage of combining the teaching Stoner in that Loebl and Luedtke is that doing so would provide support and guidance of the plunger’s movement to press coffee firmly.
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Loebl in view of Luedtke with Stoner, by adding to the rim of the holder as taught by Loebl and Luedtke, the incorporation of the lip of the first rim of the holder as taught by Stoner, thereby providing support and guidance of the plunger’s movement to press coffee firmly. 

With respect to claim 41, Loebl in view of Luedtke, as applied to claim 39, disclose that the biasing device 148 is coupled to the first rim 168 (i.e. edge of the top of the central body is the first rim; Para. 0057-0058; Figures 22-23).
However, Loebl in view of Luedtke is silent regarding the biasing device is coupled to the lip.
Stoner teaches of the biasing device 121 is coupled to the lip 105 (Para. 0036-0037; Figures 1 and 14). The advantage of combining the teaching Stoner in that Loebl in view of Luedtke is that doing so would provide support and guidance of the plunger’s movement to press coffee firmly.
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Loebl in view of Luedtke with Stoner, by adding to the rim of the holder as taught by Loebl and Luedtke, the incorporation of the lip of the first rim of the holder as taught by Stoner, thereby providing support and guidance of the plunger’s movement to press coffee firmly.

With respect to claim 42, Loebl in view Luedtke, as applied to claim 38, discloses that the biasing device 148 is a spring (Para. 0056; Figures 22-23).

Claims 45-54 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Loebl (WO 2011/153272 A2 as previously recited) in view of Luedtke (US 3, 446,624 A as newly recited) and Stoner (US 2004/0055472 A1 as previously recited) as applied to claim 44 above, and further in view of Morris et al (US Patent 5,109,763 A as previously recited).
With respect to claim 45, Loebl in view of Luedtke and Stoner, as applied to claim 44, discloses that the tamping device 152, 154, wherein the tamping device 152, 154 includes: a tamping plate 152 configured to enter the interior of the holder 134 (Para. 0056-0057; Figures 22-23), a biasing device 148 configured to urge the tamping plate 152 into the interior of the holder 134 and coupled to the tamping plate 152 at a first end of the biasing device 148 (Para. 0056; Figures 22-23).
However, Loebl in view of Luedtke and Stoner is silent regarding a retaining body coupled to the biasing device at a second end of the biasing device, configured to prevent the tamping device from completely entering the interior of the holder and including an aperture configured to receive a nozzle. 
Morris et al discloses of a retaining body 92 coupled to the biasing device 90 at a second end of the biasing device 90, configured to prevent the tamping device 86 from completely entering the interior of the holder 77 and including an aperture (i.e. the interior of the retaining body 92) configured to (i.e. capable of passing a nozzle through the middle of the retaining body 92) receive a nozzle (Col. 5, lines 23-47; Figures 7-8). The advantage of combining the teaching Morris et al in that of Loebl in view of Luedtke and Stoner is that doing so would urge the tamper in an upward direction to place the tamper in a starting nesting position. 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Loebl in view of Luedtke and Stoner with Morris et al, by adding to the biasing device as taught by Loebl in view of Luedtke and Stoner the incorporation of the retaining body to the biasing device as taught by Morris et al, 

	With respect to claim 46, Loebl in view of Luedtke and Stoner, as applied to claim 45, discloses that of a lip 38 extending outward from the second rim 28 (i.e. Page 3, lines 57-64; Figures 2, 5-6, 8-12).
However, Loebl in view of Luedtke and Stoner is silent regarding a lip extending inward from the second rim. 
Morris et al discloses of a lip 70 extending inward from the second rim (i.e. bottom end of cylinder 77 nearest to plate 62; Col. 4, line 53 thru Col. 5, line 2; Figures 7-8). The advantage of combining the teaching Morris et al in that of Loebl in view of Luedtke and Stoner is that doing so would urge the tamper in an upward direction to place the tamper in a starting nesting position. 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Loebl in view of Luedtke and Stoner with Morris et al, by modifying the second rim of the lip as taught by Loebl in view of Luedtke and Stoner the incorporation of the lip extending inward from the second rim as taught by Morris et al, thereby urging the tamper in an upward direction to place the tamper in a starting nesting position. 

With respect to claim 47, Loebl in view of Luedtke and Stoner, as applied to claim 46, does not explicitly disclose an inner periphery of the lip defines a second opening, the holder further comprising a stop plate configured to cover at the second opening.
However Morris et al discloses of an inner periphery of the lip 70 defines a second opening 74 (i.e. bottom end of cylinder 77 nearest to plate 62), the holder 77 further comprising a stop plate 30 configured to cover at the second opening 74 (i.e. bottom end of cylinder 77 nearest to plate 62; Col. 4, line 53 thru Col. 5, line 2; Figures 7-8). The advantage of combining the teaching Morris et al in that of Loebl in view of Luedtke and Stoner is that doing so would urge the tamper in an upward direction to place the tamper in a starting nesting position. 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Loebl in view of Luedtke and Stoner with Morris et al, by modifying the second rim of the lip as taught by Loebl in view of Luedtke and Stoner the incorporation of the lip defining a second opening as taught by Morris et al, thereby urging the tamper in an upward direction to place the tamper in a starting nesting position. 

With respect to claim 48, Loebl, as applied to claim 47, discloses that the stop plate 162 includes at least one aperture 164 (Para. 0057; Figures 22-23).

With respect to claim 49, Loebl, as applied to claim 45, discloses that the biasing device 148 is a spring (Para. 0056; Figures 22-23).

With respect to claim 50, Loebl, as applied to claim 44, discloses that the tamping device 152, 154, wherein the tamping device 152, 154 includes: a tamping plate 152 configured to enter the interior of the holder 158 (Para. 0056-0057; Figures 
	 
With respect to claim 51, Loebl in view of Luedtke and Stoner, as applied to claim 50, does not explicitly discloses of a lip extending from the second rim.
Morris et al discloses of a lip 70 extending inward from the second rim (i.e. bottom end of cylinder 77 nearest to plate 62; Col. 4, line 53 thru Col. 5, line 2; Figures 7-8). The advantage of combining the teaching Morris et al in that of Loebl in view of Luedtke and Stoner is that doing so would urge the tamper in an upward direction to place the tamper in a starting nesting position. 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Loebl in view of Luedtke and Stoner with Morris et al, by modifying the second rim of the lip as taught by Loebl in view of Luedtke and Stoner the incorporation of the lip extending inward from the second rim as taught by Morris et al, thereby urging the tamper in an upward direction to place the tamper in a starting nesting position. 

With respect to claim 52, Loebl, as applied to claim 51, discloses an inner periphery of the lip (i.e. the bottom rim opposite of the top rim 168; Figures 22-23) 

With respect to claim 53, Loebl, as applied to claim 48, discloses that the biasing device 148 is a spring (Para. 0056; Figures 22-23).

With respect to claim 54, Loebl discloses of a beverage brewer 130 (Para. 0055; Figures 1-30), comprising: a brewing chamber 138 (i.e. the chamber wall surrounds the brewing chamber 138; Figures 22-23), configured to receive and support the beverage material holder 134 of claim 50 (i.e. Examiner interprets that Loebl explicitly teaches of the beverage material holder as recited in claim 50) at a first end of the brewing chamber 168 (Para. 0055-0057; Figures 22-23); and the cover 132, configured to couple to the second end of the biasing device 148 and to removably couple to an open second end of the brewing chamber 130 (i.e. the cover wall 156 surrounds the brewing chamber; Para. 0032-0034; Figures 5-6, 10, 12-13 and 21), thereby urging the tamping plate 152 into the interior of the holder 134 (Para. 0055-0058; Figures 22-23).


Response to Arguments
Applicant argues: “Thus, D'Annunzio et al. do not disclose or suggest a beverage material holder that includes a beverage material. cup that is made at least in part from water-permeable material and has a ledge around an open end, configured to hold ground beverage material within the interior of the holder, as recited in independent claim 35. Further, the D'Annunzio et al. fruit juice- extracting apparatus would have no 
Examiner response: The examiner agrees with applicant that applicant’s amendment overcomes the previous 35 USC 102 rejection of the last Office action. Therefore the previous 35 USC 102 rejection as anticipated by D’Annunzio et al is withdrawn. After further search and consideration the examiner found that prior art Leobl in view of Luedtke teaches of all the subject matter of claims 35 and 54. Thus claims 35 and 54 is now rejected under 35 USC 103 over the combination of Leobl in view of Luedtke. 

Applicant argues: “Thus, Loebl does not disclose or suggest a beverage brewer having a cover that is configured to couple to the second end of the biasing device and to removably couple to an open second end of the brewing chamber, thereby urging the tamping plate into the interior of the holder. Instead, the Loebl piston 32 advances into the chamber 40 and forcefully pushes the heated water through the coffee when the water reaches the requisite temperature and the SMA component 30 changes phase, causing the SMA component 30 to elongate. 

Loebl does not disclose or suggest the lid, which is configured to be removably coupled to the first rim of the brewer holder sidewall, thereby to secure the ledge of a beverage material cup, made at least in part from water-permeable material (claim 35), between the lid and the first rim (claim 43). The Loebl beverage preparation apparatus has no need for any of these claimed features. 
Because Loebl does not disclose or suggest at least these features of claim 54, Loebl does not anticipate the invention as recited in claim 54. The rejection of claim 54, therefore, should be withdrawn” on pages 9-12 of remarks. 
Examiner response: The examiner respectfully disagrees with applicant’s interpretation of the examiner previous rejection. 
Loebl teaches of a beverage brewer 130 (Figure 22-23) having a cover 132 that is configured to couple to the second end of the biasing device 152, 154 and to removably couple to an open second end of the brewing chamber 134, thereby urging the tamping plate 152 into the interior of the holder 158. Loebl teaches that the cover is coupled to a second end of the biasing device and the cover is removably coupled to an open brewing chamber with first and second ends. Since Loebl in view of Luedtke teaches of all the limitations of claims 35 and 54, the examiner rejects claims 35 and 54 under 35 USC 103. 

Loebl teaches of a brewing device 130 that includes a lid 132 that includes an aperture 146, 156 configured to receive the tamping device 148, 152 and 154 (Figures 22-23) Thus, the examiner interprets that Loebl teaches of a beverage brewer including a brewing chamber that is configured to receive and support the beverage material holder of claim 50, which has a lid that includes an aperture configured to receive the tamping device. 
Since the combination of Loebl in view of Luedtke teaches all of the limitations of claims 35 and 54, the examiner now rejects claims 35 and 54 under 35 USC 103 over Loebl in view of Luedtke. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIALLO IGWE DUNIVER whose telephone number is (571)270-1794.  The examiner can normally be reached on 10-7 MF
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on (571)272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/DIALLO I DUNIVER/Examiner, Art Unit 3761                                                                                                                                                                                                        March 10, 2022
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761